UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-6893



EUGENE R. DANIELS,

                                                 Plaintiff - Appellant,

          versus


SOUTH CAROLINA DEPARTMENT OF CORRECTIONS;
GARY MAYNARD, Director; GUARD DURANT; WARDEN
ANTHONY; ASSISTANT WARDEN PRIDGEN; R. CHAVIS,
Associate Warden; GRIEVANCE CLERK SPRATTLING;
GRIEVANCE CLERK JOHNSON; ROBERT WARD; OFFICER
HOLLYWAY; OFFICER YOUNG; SERGEANT HODGES;
LIEUTENANT BROWN,

                                                Defendants - Appellees,

          and

JANE DOE; JOHN DOE,

                                                             Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort. Margaret B. Seymour, District Judge.
(CA-03-451)


Submitted:   August 26, 2004                 Decided:   September 3, 2004


Before WIDENER and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.
Eugene R. Daniels, Appellant Pro Se.  Edgar Lloyd Willcox, II,
WILLCOX, BUYCK & WILLIAMS, P.A., Florence, South Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Eugene R. Daniels appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint.      The district

court referred this case to a magistrate judge pursuant to 28

U.S.C. § 636(b)(1)(B) (2000).     The magistrate judge recommended

that relief be denied and advised Daniels that failure to file

timely objections to this recommendation could waive appellate

review of a district court order based upon the recommendation.

Despite this warning, Daniels failed to object to the magistrate

judge’s recommendation.

          The timely filing of specific objections to a magistrate

judge’s recommendation is necessary to preserve appellate review of

the substance of that recommendation when the parties have been

warned that failure to object will waive appellate review.      See

Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir. 1985); see also

Thomas v. Arn, 474 U.S. 140 (1985).     Daniels has waived appellate

review by failing to file objections after receiving proper notice.

Accordingly, we affirm the judgment of the district court.

          We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.



                                                            AFFIRMED




                                - 3 -